Title: To James Madison from Thomas Jefferson, 27 August 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 27. 1802.
I inclose you a letter from W. Hampton & Fontaine Maury on the subject of apprehensions that the negroes taken from Guadaloupe will be pushed in on us. It came to me under the superscription of mr. Brent, so may not have been seen by you. Would it not be proper to make it the subject of a friendly letter to M. Pichon. Perhaps Govr. Clinton should also recieve some mark of our attention to the subject.
I received under the same cover a letter from Israel Smith to you on the subject of Commrs. of bankruptcy for Vermont. I had been expecting a General recommendation from him & Bradley. I therefore make this the occasion of reminding them of it.
Of the blank commissions of bankruptcy which came to me with your signature, I signed & send two to mr. Brent to be filled with the names of Wm. Cleveland &  Killam of Salem. The rest you will recieve herewith. I have no further news from the Mediterranean. Genl. Dearborn has been unwell & quitted Washington. Gallatin not well and gone to New York. His 2d. clerk sick, Miller also, and Harrison unwell and gone away. There seems to be much sickness begun there. Mr. Short left Washington on Saturday last, & comes here by the way of the Berkley springs. Pichon does not come. Accept assurances of my affectionate esteem & respect.
Th: Jefferson
 

   
   RC (DLC); FC (DLC: Jefferson Papers).



   
   Wade Hampton and Fontaine Maury to JM, 21 Aug. 1802.



   
   Israel Smith to JM, 16 Aug. 1802.



   
   Jefferson wrote letters to Stephen R. Bradley and to Smith on 27 Aug. 1802 (DLC: Jefferson Papers), requesting them to name three or four persons, “lawyers or merchants, of republican principles,” to be commissioners of bankruptcy. Smith replied in a letter to JM, 13 Sept. 1802.



   
   Jefferson left a blank space here.


